 Case:16-05934-BKT13 Doc#:188 Filed:12/04/18 Entered:12/04/18 08:03:40        Desc: Main
                             Document Page 1 of 1


 1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 16-05934-BKT13
 4   EDGARDO NICOLAS MARTINEZ PEREZ            Chapter 13

 5

 6
     xx-xx-6279
 7
                    Debtor(s)                       FILED & ENTERED ON DEC/04/2018
 8

 9                                          ORDER

10         The Motion filed by Carmen Luis Seijo Cruz requesting claim be allowed as

11   a late filed claim (docket entry No. 174), the Debtor's Objection to Claim No.

12   14 filed by Claimant Carmen Luisa Seijo Cruz and the Opposition (docket entries

13   Nos. 176 and 184), are held in abeyance. The liquidation of the community

14   property should be resolved at the state court. The confirmation hearing set

15   for 12/13/2018 at 9:00 A.M. is continued sine die. The Debtor will inform within

16   sixty (60) days the status of state court case. The Clerk to follow up.     Order

17   due by 02/04/2019.

18         IT IS SO ORDERED.

19         In San Juan, Puerto Rico, this 4 day of December, 2018.

20

21

22

23

24

25

26

27

28

29

30

31

32
